Case 1:18-cv-O0606-PEC Document17 Filed 07/24/19 Page 1 of 6

In the Anited States Court of Federal Claims

No. 18-606C

(Filed: July 24, 2019)

 

CYNTHIA ROSEBERRY-ANDREWS,
Motion to Dismiss; Lack of Subject-
Matter Jurisdiction; RCFC 12(b)(1);
Military Whistleblower Protection Act;
10 U.S.C. § 1034 (2012); Administrative
Procedure Act; 5 U.S.C. § 702 (2012);
Statute of Limitation; 28 U.S.C. § 2501
(2012).

Plaintiff,
i;
THE UNITED STATES,

Defendant.

Nee NN SS

 

Cynthia L, Roseberry-Andrews, North Beach, MD, pro se.

 

Daniel K. Greene, Trial Attorney, with whom were Joseph H. Hunt, Assistant Attorney
General, Robert E. Kirschman, Jr., Director, Douglas K. Mickle, Assistant Director,
Commercial Litigation Branch, Civil Division, United States Department of Justice,
Washington, DC, for defendant.

OPINION
CAMPBELL-SMITH, Judge.

Before the court is defendant’s motion to dismiss plaintiff’s transfer complaint
(complaint) for lack of subject-matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules
of the United States Court of Federal Claims (RCFC), or in the alternative, to dismiss
plaintiff's complaint for failure to state a claim, pursuant to RCFC 12(b)(6). See ECF
No. 9. In evaluating defendant’s motion, the court considered: (1) the record transferred
from the United States District Court for the District of Columbia, ECF No. 1; (2)
plaintiff's complaint, ECF No. 8; (3) defendant’s motion to dismiss, ECF No. 9; (4)
plaintiff's response, ECF No. 13;! and (5) defendant’s reply, ECF No. 14. For the

 

| Plaintiff combined a motion for summary judgment with her response to

defendant’s motion to dismiss. See ECF No. 9. The court suspended briefing of
Case 1:18-cv-O0606-PEC Document 17 Filed 07/24/19 Page 2 of 6

following reasons, defendant’s motion to dismiss, pursuant to RCFC 12(b)(1), is
GRANTED.

i. Background

Plaintiff served in the United States Air Force, achieving the rank of Senior Master
Sergeant. See ECF No. 8 at 1. In her complaint, she seeks the court’s review of four
decisions issued by the Air Force Board for Correction of Military Records (Board),
which were issued on March 23, 2009, January 18, 2011,? October 23, 2012, and January
2, 2013. See id. Plaintiff filed her initial complaint in the United States District Court for
the District of Columbia, on October 15, 2015. See ECF No. 1-3; see also ECF No. 1-1
at 6.2 On February 22, 2018, the District Court transferred the case to this court. See
ECF No. 1-1.

Plaintiff alleges that this court has jurisdiction pursuant to the Tucker Act, 28
U.S.C. § 1491 (2012), and the Military Whistleblower Protection Act, 10 U.S.C. § 1034
(2012). See ECF No. 8 at 3. She also suggests that the Administrative Procedure Act, 5
U.S.C. § 702 (2012), authorizes this court’s review of her case. See id. Plaintiff further
alleges that her complaint falls within the court’s six-year statute of limitation, pursuant
to 28 U.S.C. § 2501 (2012), because the challenged decision was issued on October 23,
2012, and she filed her district court complaint on October 15, 2015.‘ See id.

In the complaint, plaintiff provides a detailed account of various instances in
which the Air Force allegedly acted improperly or treated her unfairly. See ECF No. 8 at

 

plaintiffs motion for summary judgment until after the resolution of the motion to
dismiss. See ECF No. 16 (order suspending defendant’s response deadline).

2 In the introduction to the complaint, plaintiff includes January 2, 2011, rather than
January 18, 2011, as a Board decision date. See ECF No. 8 at 1. The court has corrected
the date to January 18, 2011, because the Board issued its first reconsideration decision at
that time, and the allegations do not otherwise refer to any decision dated January 2,
2011. As such, the January 2, 2011 date appears to be a typographical error.

: The District Court docket, ECF No. 1-2, reflects a filing date for the complaint of
November 25, 2015. See id. at 1-2, The complaint itself, however, bears a stamp
indicating the filing was received on October 15, 2015, see ECF No. 1-3, and the District
Court’s transfer decision states that the complaint was filed on October 15, 2015, see
ECF No. 1-1 at 6.

4 Plaintiff states that her district court complaint was filed on October 9, 2015, see
ECF No. 8 at 3, but as previously noted, the complaint was considered filed by the
district court on October 15, 2015.
Case 1:18-cv-O00606-PEC Document17 Filed 07/24/19 Page 3 of 6

4-15. All of the factual allegations in this section of the complaint occurred on or before
April 1, 2009. See id. The remainder of the complaint outlines the procedural history of
grievances plaintiff filed with the Board, which relate to the alleged improper or unfair
conduct described earlier in the complaint. There are four relevant exchanges:

i Plaintiff filed her first petition with the Board on November 29, 2007, see
id. at 15, and the Board issued its decision on March 23, 2009, see id. at 16.

2. Plaintiff then filed a petition for reconsideration of the March 23, 2009
decision on May 29, 2009. See id. at 18. The Board denied her request on
January 18, 2011. See id. at 20.

os Thereafter, plaintiff filed a second petition for reconsideration, which was
denied on October 23, 2012. See id, at 23.

4, Finally, on January 2, 2013, plaintiff, through an attorney, sent a letter to
the Board director seeking reconsideration and review of “all previous decisions,”
and alleging that the Air Force had withheld “103 pages of evidence from the
previous Boards.” Id. at 28. The director “denied that any evidence was
withheld” and “denied all relief.” Id.

In the complaint before this court, plaintiff alleges that the Board’s initial and
reconsideration decisions “were arbitrary, capricious, unsupported by substantial
evidence and/or contrary to applicable law or regulation.” See id, at 29. She includes a
detailed list of the relief to which she believes she is entitled. See id. at 29-31.

Il. Legal Standards
A. Pro Se Litigants

The court acknowledges that plaintiff is proceeding pro se, and is “not expected to
frame issues with the precision of a common law pleading.” Roche v. U.S. Postal Serv.,
828 F.2d 1555, 1558 (Fed. Cir. 1987). Pro se plaintiffs are entitled to a liberal
construction of their pleadings. See Haines v. Kerner, 404 U.S. 519, 520 (1972)
(requiring that allegations contained in a pro se complaint be held to “less stringent
standards than formal pleadings drafted by lawyers”). Accordingly, the court has
examined the complaint and plaintiffs response thoroughly to discern all of plaintiffs
claims and legal arguments.

B. Motion to Dismiss Pursuant to RCFC 12(b)(1)

Pursuant to the Tucker Act, the court has jurisdiction to consider “any claim
against the United States founded either upon the Constitution, or any Act of Congress or

3
Case 1:18-cv-00606-PEC Document 17 Filed 07/24/19 Page 4 of 6

any regulation of an executive department, or upon any express or implied contract with
the United States, or for liquidated or unliquidated damages in cases not sounding in
tort.” 28 U.S.C. § 1491(a)(1). To invoke the court’s jurisdiction, plaintiff must show that
her claims are based upon the Constitution, a statute, or a regulation that “can fairly be
interpreted as mandating compensation by the Federal Government for the damages
sustained.” United States v. Mitchell, 463 U.S. 206, 216-17 (1983) (quoting United
States v. Testan, 424 U.S. 392, 400 (1976)). See also Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en banc) (stating that to fall within the scope of the Tucker
Act “a plaintiff must identify a separate source of substantive law that creates the right to
money damages”).

 

Plaintiff bears the burden of establishing this court’s subject matter jurisdiction by
a preponderance of the evidence. See Reynolds v. Army & Air Force Exch. Serv., 846
F.2d 746, 748 (Fed. Cir. 1988). To determine whether plaintiff has carried this burden,
the court must accept “as true all undisputed facts asserted in the plaintiff's complaint and
draw all reasonable inferences in favor of the plaintiff.” Trusted Integration, Inc. v.
United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Henke v. United States, 60
F.3d 795, 797 (Fed. Cir. 1995)). If the court determines that it lacks subject matter
jurisdiction, it must dismiss the complaint. See RCFC 12(h)(3).

 

 

Ill. Analysis

In its motion to dismiss, defendant argues that plaintiff has failed to establish this
court’s jurisdiction for two reasons. First, plaintiff has failed to identify a money-
mandating statute as a basis for the court’s jurisdiction. See ECF No. 9 at 7-9. And
second, all of the alleged conduct falls outside this court’s six-year statute of limitation
period. Id. The court agrees on both points.

As noted above, plaintiff identifies three statutes with regard to this court’s
jurisdiction in her complaint—the Tucker Act, 28 U.S.C. § 1491, the Military
Whistleblower Protection Act, 10 U.S.C. § 1034, and the Administrative Procedure Act,
5 U.S.C. § 702. See ECF No. 8 at 3. None of these statutes is money-mandating. See,
e.g., Testan, 424 U.S. at 398 (stating that the Tucker Act is “only a jurisdictional statute;
it does not create any substantive right enforceable against the United States for money
damages”); Bias v. United States, 722 F. App’x 1009, 1014 (Fed. Cir. 2018) (collecting
cases and explaining that the Military Whistleblower Protection Act does not establish a
private cause of action for money damages); Martinez v. United States, 333 F.3d 1295,
1313 (Fed. Cir. 2003) (stating that the Administrative Procedure Act is not money-
mandating). Plaintiff, therefore, has failed to carry her burden to establish the court’s
jurisdiction.

 

Even assuming, however, that plaintiff could sufficiently allege a right to
monetary damages, she cannot overcome the applicable statute of limitation. “Every

4
Case 1:18-cv-O0606-PEC Document17 Filed 07/24/19 Page 5 of 6

claim of which the United States Court of Federal Claims has jurisdiction shall be barred
unless the petition thereon is filed within six years after such claim first accrues.” 28
U.S.C. § 2501. In her complaint, plaintiff identifies the date of accrual as October 23,
2012, the date on which “[t]he Board issued its final decision.” ECF No. 8 at 3. And in
her response to defendant’s motion to dismiss, plaintiff identifies the accrual date as
January 2, 2013, the date on which her attorney sent a letter to the Board’s director. See
ECF No. 8 at 28; ECF No. 13 at 3.

As defendant argues, however, the accrual date is determined in reference to the
facts underlying the Board’s decision, not the decision itself.

A cause of action cognizable in a Tucker Act suit accrues as soon as all events
have occurred that are necessary to enable the plaintiff to bring suit, i.e.,
when all events have occurred to fix the Government’s alleged liability,
entitling the claimant to demand payment and sue here for his money.

Martinez, 333 F.3d at 1303 (citations omitted). Here, all of the factual allegations of
improper or unfair conduct in plaintiff's complaint occurred on or before April 1, 2009.
See ECF No. 8 at 4-15. Because April 1, 2009, is more than six years prior to October
15, 2015, the date on which plaintiff filed her complaint in the District Court, her claims
are barred by the statute of limitation.

In her response to defendant’s motion, plaintiff argues against a strict application
of the statute of limitation, in part, because the Board review process “included at least
two years where the [Board] did nothing” with her case. ECF No. 13 at 3. She also
contends that the statute of limitation should be tolled during the pendency of her various
requests for reconsideration. See id. The Federal Circuit has held that correction boards
provide “a permissive administrative remedy and that an application to a correction board
is therefore not a mandatory prerequisite to filing a Tucker Act suit.” Martinez, 333 F.3d
at 1304. And “[a]s a corollary of that rule, ... a plaintiffs invocation of a permissive
administrative remedy does not prevent the accrual of the plaintiff's cause of action, nor
does it toll the statute of limitations pending the exhaustion of that administrative
remedy.” Id. Put another way:

because a correction board decision merely addresses the underlying military
determination, the decision does not create a separate cause of action from
which a plaintiff may file suit within six years in the Court of Federal Claims;
rather, the claimant’s cause of action is only with respect to the underlying
challenged decision by the military.

Lynch v. United States, 135 Fed. Cl. 494, 500 (2017). Because § 2501 “creates a
jurisdictional condition precedent for suit in the Court of Federal Claims,” plaintiffs

 
Case 1:18-cv-O0606-PEC Document 17 Filed 07/24/19 Page 6 of 6

arguments are unavailing.» See John R. Sand & Gravel Co. v. United States, 457 F.3d
1345, 1355 (Fed. Cir. 2006), aff'd, 552 U.S. 130 (2008).

IV. Conclusion

For the foregoing reasons, the court lacks jurisdiction to consider plaintiffs
complaint, and defendant’s motion to dismiss, ECF No. 9, is GRANTED. In addition,
plaintiffs motion for summary judgment, ECF No. 13, is DENIED as moot. The clerk’s
office is directed to ENTER final judgment DISMISSING plaintiff's complaint for lack

of subject matter jurisdiction, without prejudice.

> —_ a
4 Hoa wR ssh oa da

ATRICIA E. CAMPBELL-SMITH,
J —_

IT IS SO ORDERED.

dge

 

Plaintiff suggests that the statute of limitation was tolled, pursuant to the
Servicemembers Civil Relief Act, 50 U.S.C. § 3936(a) (Supp. III 2015), during the time
she was on active duty. See ECF No. 13 at 3. The parties disagree as to when plaintiff's
active duty ended. According to defendant, plaintiff's “last period of active duty ended in
2007,” ECF No. 9 at 7 n.4, but according to plaintiff, her active duty period “extended
until 31 March 2009,” ECF No. 13 at 3. Even accepting plaintiff's position, any tolling
of the statute of limitation would have ended on April 1, 2009—which remains outside
the six-year statutory period—and is therefore irrelevant to the court’s analysis.

6
